DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-9) in the reply filed on February 14, 2022 is acknowledged.  The traversal is on the ground(s) that Inventions II-III requires the process and structural elements of Invention I.  This is not found persuasive because the products of Inventions II-III do not require the process steps of Invention I such as forming the first and second carrier strips and severing the carrier strip from the contacts i.e. the products can be formed by another and different process that does not require the carrier strips.
The requirement is still deemed proper and is therefore made FINAL.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested: --MAKING UPPER AND LOWER CONTACTS OF AN ELECTRICAL CONNECTOR FROM A SINGLE CONTACT CARRIER--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,960,543 to Chen.
Regarding claim 1, Chen discloses a method of making an electrical connector which includes an insulative housing (1) having a tongue (11) with two opposite surfaces and a plurality of contacts with contacting portions (21/31), by the steps of:
forming the plurality of contacts (21/31) from a same sheet metal (20/30, see Fig. 5) to have one group of contacts (21/31) thereof each with a respective contacting portion connected to a first carrier strip (20/30, on the bottom left) and the other group of contacts (21/31) thereof each with a respective contacting portion connected to a second carrier strip (20/30, on the bottom right in Fig. 5) situated beside the first carrier strip; insert-molding the plurality of contacts with an insulator to form the insulative housing (1) while exposing front ends of the plurality of contacts (see Fig. 6); and severing the first carrier strip and the second carrier strip from the front ends of the plurality of contacts (see Col. 11, lines 43-49).   Note that the limitations of “a plurality of contact portion exposed to the two opposite surfaces of the tongue” in the preamble has not been given patentable weight because it has been held that a preamble is denied the effect of a limitation where the portion of the claims following the preamble is a self-contained description of the structure not depending for completeness upon the inductor clause.
Regarding claim 2, Chen discloses the severing step comprises keeping the front ends inwardly of a front end surface of the insulative housing (see Col. 11, lines 46-49).
Regarding claim 3, Chen discloses a step of enclosing a shielding shell (4) over the insulative housing (1).
Regarding claim 4, Chen discloses both two groups of contacts are originally linked to a same rear carrier strip while being severed therefrom after insert-molding to have all the first carrier strip, the second carrier strip, both two groups of contacts and the rear carrier strip derived from same sheet metal (see Fig. 5).
Regarding claim 8, Chen discloses front ends of all contacts in both two groups are located at a same mid-level of the front tongue (see Fig. 7).
Regarding claim 9, Chen discloses in each group, the contacting portion of an outermost contact includes a lateral protrusion exposed laterally on a mid-level of the front tongue and functioning as a latching portion (312/314/316, see Fig. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen or in view of U.S. Patent 10,720,723 to Zhao et al.
Chen disclose the contacting portions having offset structures (see Fig. 5) except for one group includes more offset structures, dimension than that in the other group and the contacts have front offset structures at different positions in a front-to-back direction.  It would have been an obvious designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose contacts having any desired configuration such as claimed invention to meet the designed configuration that involves only routine skill in that art.
Furthermore, Zhao et al teaches groups contacts includes more offset structure/dimensions that the other groups and the contacts have front offset structures at different positions in a front-to-back direction (see Fig. 5) for forming a UBS type C connector.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the contacts of Chen to have the configurations/dimensions as taught by Zhao et al for manufacturing the desired electrical connector.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their teachings of a similar electrical connector to the invention but not the method of making one.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/March 12, 2022 		                                           Primary Examiner, Art Unit 3729